On the Merits.
The judge a quo decided that an intervention and third opposition are not permissible in a proceeding via executiva unless an injunction be obtained, and cited the cases of Zunts v. Comen, 10 La. Ann. 433; Calhoun v. Bank, 30 La. Ann. 781, and Chambliss v. Atchison, 2 La. Ann. 488, as sustaining that view. We think our learned brother has somewhat misapprehended the immediate issues determined in those cases. In the case first mentioned it was held that, no injunction having been obtained, the execution of an order of seizure and sale could not be arrested by the mere allegations of one of the defendants that she was a married woman, and that the notes sued on were given without lawful consideration. In the next case the execution of the writ was enjoined by the heirs of the mortgagor, and one of the questions to be decided was not as to the right of a third person to intervene in a proceeding via executiva, but whether the remedy of the defendants in the writ was by injunction or appeal. In the last case referred to the court was dealing, not with a third opponent, who, not being an original party thereto, may come into a suit “for the purpose of arresting the execution of an order of seizure, or judgment, rendered in such suit, or to regulate the effects of such seizure in what relates to him” (Code Prac. art. 395), and who may so come in (1) “when he pretends to be the owner of the thing which has been seized,” or (2) when he pretends that he has a privi*425lege on the proceeds of the thing seized and sold (Code Prae. art. 396), but with an intervener who, as we conclude from the opinion, alleged neither ownership of nor privilege upon the property seized.
In the instant case the opposition (in the language of the law) “is a demand brought by a third person, not originally a party in the suit, for the purpose of arresting an order of seizure,” and “regulating the effects of such seizure in what relates to” it (Code Prac. art. 395), and (still in the language of the law) the opponent “pretends to be the owner of the thing which has been seized” (Code Prae. art. 396), so that (opponent) it has the legal right to be heard. How far its rights hereafter will be affected by its failure to give bond and obtain an injunction in limine is a question not here presented for decision. Code Prac. art. 400.
We think it unadvisable to go beyond the immediate question decided by the district court, as stated in the beginning of this opinion, and we reverse the judgment appealed from, without prejudice to the rights of the parties with reference to the status and authority of the plaintiff, and upon the merits of the case.
It is therefore ordered, adjudged, and decreed that the motion herein filed to dismiss the appeal be overruled, and that the judgment appealed from be annulled, avoided, and reversed, and this case remanded to the district court, to be there proceeded with according to law.